AFTER REMAND FROM SUPREME COURT
THIGPEN, Judge.
The prior judgment of this court has been reversed, and the cause remanded by the Supreme Court of Alabama. On remand to this court, and in compliance with the Supreme Court’s judgment of January 17, 1992, 596 So.2d 918 (Ala.1992), the judgment of this court is hereby reversed and the cause is remanded to the trial court for further proceedings consistent with that opinion.
REVERSED ON REMAND FOR PROCEEDINGS CONSISTENT WITH THE SUPREME COURT’S OPINION.
ROBERTSON, P.J., and RUSSELL, J., concur.